Freedman, P. J.
This action was brought to recover the sum of $82.50 for services of the plaintiff as an advertising agent, in advertising the property of the defendant from September 4 to October 14, 1898.
The defense was a general denial and a counterclaim. The plaintiff proved his cause of action in the trial, the defendant interposing no testimony to disprove it. The burden of proof then rested upon the defendant to establish his counterclaim, upon which there was a distinct conflict of testimony. There is nothing appearing in the case from which it can be urged Aflat the court below erred in the exercise of its right to render judgment in favor *814of the plaintiff, and, therefore, the judgment should be affirmed, with costs. ’.........
MacLean and Leventritt, JJ., concur.
Judgment affirmed, with costs.